Name: Commission Regulation (EC) No 2322/1999 of 29 October 1999 amending Regulation (EC) No 1701/1999 opening an invitation to tender for the refund or the tax for the export of barley to all third countries
 Type: Regulation
 Subject Matter: taxation;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 1999 L 280/77 COMMISSION REGULATION (EC) No 2322/1999 of 29 October 1999 amending Regulation (EC) No 1701/1999 opening an invitation to tender for the refund or the tax for the export of barley to all third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1701/1999 (5) opens an invitation to tender for the export of barley to all third contries; (2) prices in certain consumption areas in North America are currently higher than those applying on the world market. The export refunds awarded for barley are valid for all third countries. In order to avoid undesirable exports to markets in those countries, those destinations should not qualify for the refunds granted under the invitation to tender for the export of barley opened by Regulation (EC) No 1701/1999; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1701/1999 is hereby amended as follows: 1. The title is replaced by the following: opening an invitation to tender for the refund or the tax for the export of barley to all third countries except the United States and Canada. 2. Article 1(2) is replaced by the following: 2. The invitation to tender shall cover barley for export to all third countries except the United States and Canada. 3. The title of Annex I is replaced by the following: Weekly tender for the refund or the tax for the export of barley to all third countries except the United States and Canada. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 147, 30.6.1995, p. 7. (4) OJ L 313, 21.11.1998, p. 16. (5) OJ L 201, 31.7.1999, p. 27.